NO. 07-09-0124-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



APRIL 28, 2009

______________________________



IN RE WAYNE ERNEST BARKER, RELATOR

_______________________________





Before CAMPBELL and HANCOCK and PIRTLE, JJ.

MEMORANDUM OPINION

Relator, Wayne Ernest Barker, has filed an application for writ of mandamus in which Barker requests this Court issue the writ to compel respondent, Barbara Sucsy, Lubbock County District Clerk, to file an application for writ of habeas corpus that Barker has previously sent her.  Alternatively, Barker requests that this Court remove Sucsy from her office as Lubbock County District Clerk.  We deny the petition.

Barker’s application fails to establish his entitlement to mandamus relief.  A court of appeals has authority to issue writs of mandamus against district and county court judges within the court of appeals’s district and all writs necessary to enforce its jurisdiction.  
Tex. Gov’t Code Ann
. § 22.221(a), (b) (Vernon 2004).  However, Sucsy is not a judge.  As a result, Sucsy is not within our jurisdictional reach and we have no authority to issue a writ of mandamus against her absent a showing that issuance of the writ is necessary to enforce our jurisdiction.  
In re Felder
, No. 07-07-0111-CV, 2007 Tex.App. LEXIS 2782, at *2 (Tex.App.–Amarillo April 11, 2007, orig. proceeding) (mem. op.); 
In re Cummins
, No. 07-04-0354-CV, 2004 Tex.App. LEXIS 8107, at *2 (Tex.App.–Amarillo September 2, 2004, orig. proceeding) (mem. op.); 
In re Coronado
, 980 S.W.2d 691, 692 (Tex.App.–San Antonio 1998, orig. proceeding).  Barker does not identify how issuance of the writ of mandamus against Sucsy would be necessary to enforce our jurisdiction.  

As Barker’s application for Writ of Mandamus does not identify any basis upon which this court would have authority to issue a writ of mandamus, we deny the petition.



Mackey K. Hancock

Justice